
	
		I
		112th CONGRESS
		1st Session
		H. R. 1138
		IN THE HOUSE OF REPRESENTATIVES
		
			March 16, 2011
			Ms. Moore (for
			 herself, Mr. Towns,
			 Mr. Grijalva,
			 Ms. Roybal-Allard,
			 Mr. Filner,
			 Ms. Schakowsky,
			 Mr. Carson of Indiana,
			 Mrs. Lowey,
			 Mr. Cohen,
			 Mr. Polis, and
			 Mr. Holt) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to establish a grant program to fund additional school social workers and
		  retain school social workers already employed in high-need local educational
		  agencies.
	
	
		1.Short titleThis Act may be cited as the
			 School Social Workers Improving
			 Student Success Act .
		2.School Social
			 Workers GrantsSubpart 2 of
			 part D of title V of the Elementary and Secondary Education Act of 1965 is
			 amended by adding after section 5421 (20 U.S.C. 7245) the following new
			 section:
			
				5422.Grants for
				School Social Workers
					(a)Grants
				authorized
						(1)In
				generalThe Secretary may award grants to high-need local
				educational agencies to enable such agencies to retain school social workers
				employed by such agencies or to hire additional school social workers.
						(2)DurationA
				grant awarded under this section shall be awarded for a period not to exceed 4
				years.
						(3)Supplementation
				of fundsFunds made available under this section shall be used to
				supplement, and not supplant, other Federal, State, or local funds used for
				hiring and retaining school social workers.
						(b)Use of
				funds
						(1)A local educational agency receiving a
				grant under this section shall use the grant to retain school social workers
				employed by such agencies or to hire additional school social workers providing
				services described in subsection (d)(2).
						(2)A local educational agency receiving a
				grant under this section may use such grant for any of the following
				purposes:
							(A)To reimburse
				school social workers for travel expenses incurred during home visits and other
				school-related trips.
							(B)To reimburse
				school social workers for any additional expenses incurred in rendering the
				services described in subsection (d)(2).
							(c)Applications
						(1)In
				generalTo be eligible to
				receive a grant under this section, a high-need local educational agency shall
				submit to the Secretary an application at such time, in such manner, and
				accompanied by such information as the Secretary may reasonably require.
						(2)ContentsEach application submitted for a grant
				under this section shall contain a description of the duties and
				responsibilities of school social workers providing services to students
				through such grant in accordance with subsection (d).
						(d)Duties and
				responsibilities of school social workerAny school social worker
				providing services to students through a grant funded under this section
				shall—
						(1)identify the
				highest-need students (as such term is defined by the Secretary) in each school
				such social worker serves and target services provided at the school to such
				students; and
						(2)provide to
				students in each school in which a school social worker serves, social work
				services, including—
							(A)counseling and
				crisis intervention;
							(B)case management
				activities to coordinate the delivery of and access to the appropriate social
				work services to highest-need students;
							(C)addressing of
				social, emotional, and mental health needs to ensure better school
				participation and better outcomes;
							(D)providing
				assistance to teachers to design behavioral interventions;
							(E)working with
				students, families, schools, and communities to promote attendance and address
				the causes of poor attendance, such as homelessness, lack of transportation,
				illness, phobia, or parents who have negative impressions of school;
							(F)home visits to
				meet the family of students in need of social work services in the home
				environment;
							(G)connecting
				students and families to the social welfare, child welfare, and community
				resource systems;
							(H)other services the
				Secretary determines are necessary to carry out this section.
							(e)Grant
				Renewal
						(1)In
				generalGrants awarded under this section may be renewed for
				additional periods having the same duration as the original grant period.
						(2)Continuing
				eligibilityTo be eligible
				for renewal under this paragraph of a grant, a high-need local educational
				agency shall submit to the Secretary, for each renewal, a report on the
				progress of such recipient in retaining and hiring school social workers. Such
				report shall include a description of—
							(A)a description of
				the staffing expansion of school social workers funded through the grant
				received under this section; and
							(B)a description of
				the work such social workers performed to target high-need populations (as
				determined by the Secretary).
							(f)Technical
				assistance
						(1)In
				generalThe Secretary shall provide technical assistance to
				high-need local educational agencies, including such agencies that do not have
				adequate staff, in applying for grants under this section.
						(2)Extension of
				application periodThe Secretary shall extend any application
				period for a grant under this section for any high-need local educational
				agency that—
							(A)submits to the
				Secretary a written notification of the intent to apply for a grant under this
				section before requesting technical assistance under paragraph (1); and
							(B)after submitting
				the notification under subparagraph (A) requests such technical
				assistance.
							(g)DefinitionsIn
				this section:
						(1)The term
				high-need local educational agency has the meaning given such term
				in section 2102(3)(A).
						(2)The term
				school social worker has the meaning given such term in section
				5421(e).
						(h)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $30,000,000 for each of fiscal years 2012 through 2016.
					.
		
